DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 25 May 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sumiya et al. (US 2005/0012607 A1) in view of Kman et al. (US 5548486).
With respect to claim 1:	Sumiya teaches an instrument device for a vehicle (1), comprising: a main board (9) with an electronic component (10, 12, 14) mounted thereto, the electronic component being independent from a design of a dial plate (2); and a sub-circuit body (4) with an electronic component (61a, 61b, 61c, 62a, 62b, 62c, 63, 64, 65) mounted in a position corresponding to the design of the dial plate (see Fig. 2, paragraph 34), wherein the main board and the sub-circuit body are directly joined and electrically connected to each other (see Figs. 2, 4).
Sumiya does not specifically teach “wherein the main board has a protrusion, around which a pattern of a conductor is formed for electric connection to the sub-circuit body, wherein the sub-circuit body has a hole around which a conductor pattern is formed, wherein the main board and the sub-circuit body are directly joined and electrically connected to each other by introducing the protrusion into and engaging with the hole”.
However, Kman teaches “wherein the main board (12) has a protrusion (14), around which a pattern of a conductor (22) is formed for electric connection to the sub-circuit body (column 3 lines 31-34), wherein the sub-circuit body (50) has a hole (48) around which a conductor pattern is formed (52), wherein the main board and the sub-circuit body are directly joined and electrically connected to each other by introducing the protrusion into and engaging with the hole (as shown in Fig. 6)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill to modify the instrument device of Sumiya with the protrusion/hole connection arrangement taught by Kman due to the art recognized suitability of such an arrangement for the purpose of providing a strong electrical and mechanical connection therebetween (Kman column 1 lines 63-67).
With respect to claim 2:	Sumiya teaches “wherein the sub-circuit body includes a light emitting element (61a, 61b, 61c, 62a, 62b, 62c, 63, 64, 65) for illuminating the dial plate (paragraph 34), and an internal driving device (5a, 5b, 5c) for an indicator meter (7a, 7b, 7c)”.
With respect to claim 3:	Sumiya teaches “wherein the sub-circuit body is formed by a flexible board (paragraph 33)”.
With respect to claim 4:	Sumiya teaches “wherein the sub-circuit body is formed by mounting an electronic component (paragraph 56) directly to a meter case (18), wherein the meter case is disposed between the main board and the dial plate (see Fig. 2)”.
With respect to claim 5:	Sumiya teaches “wherein the main board includes a microcomputer mounted thereto (10), wherein the microcomputer is configured to control the instrument device entirely (paragraph 68)”.
With respect to claim 6:	Sumiya teaches “wherein the main board includes a microcomputer mounted thereto (10), wherein the microcomputer is configured to control the instrument device entirely (paragraph 68)”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875          

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875